Not for Publication

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


ELLEN HEINE and ANN. R.
SCHILDKNECHT,
                                                                Civil Action No. 17-12529 (ES) (JAD)
                     Plaintiffs,

                     v.                                              MEMORANDUM OPINION

TOWNSHIP OF MONTCLAIR, et al.,

                    Defendants.


SALAS, DISTRICT JUDGE

        Pro se Plaintiffs Ellen Heine and Ann. R. Schildknecht (“Plaintiffs”) bring this action

against the Township of Montclair (“Montclair”), the Commissioner of the Department of

Community Affairs (“DCA”), and John Doe 1–20 (collectively “Defendants”). 1 Before the Court

is Montclair’s motion to dismiss the Complaint. (D.E. No. 5). The Court has considered the

parties’ submissions and decides the matter without oral argument. See Fed. R. Civ. P. 78(b); L.

Civ. R. 78(b). For the following reasons, the Court GRANTS Montclair’s motion.

I.   Factual Background

        Over the past several years, Plaintiffs have brought multiple cases in this District against

Montclair, the DCA, and other municipalities. See, e.g., Heine v. Dir. of Codes & Standards, No.

15-8210, 2017 WL 3981135 (D.N.J. Sept. 11, 2017) (the “8210 Action”); Fabics v. City of New

Brunswick, No. 13-6025, 2015 WL 5167153 (D.N.J. Sept. 3, 2015), aff’d sub nom. Estate of Fabics

v. City of New Brunswick & its Agents, 674 F. App’x 206 (3d Cir. 2016) (the “6025 Action”);


1
        It appears that Plaintiffs have only served the Complaint on Montclair. (See D.E. No. 3).


                                                       -1-
Fabics v. City of New Brunswick, No. 14-2202, 2015 WL 10936119 (D.N.J. Jan. 15, 2015), aff’d,

629 F. App’x 196 (3d Cir. 2015) (the “2202 Action”); Schildknecht v. Twp. of Montclair, No. 13-

7228, 2014 WL 835790 (D.N.J. Mar. 4, 2014) (the “7228 Action”).

       Given the extensive history between these parties, the Court assumes familiarity with the

facts and intends this Memorandum to be read in conjunction with this Court’s Opinion in the 8210

Action, which summarized the 6025 Action, the 2202 Action, and the 7228 Action. See Heine,

2017 WL 3981135, *4–5.

       In this action Plaintiffs assert claims under 42 U.S.C. § 1983 and § 1985 for alleged

violations of their Fourth, Fifth, Eight, and Fourteenth Amendments rights. (D.E. No. 1 ¶¶ 20–

42). Particularly, these claims arise out of the closure of Schildknecht’s property—located at 120

Undercliff Road in Montclair, New Jersey (the “Property”)—and the resulting restricted access to

the Property. (See generally id.).

       Plaintiffs allege that their Fourth and Fourteenth Amendment rights were violated because

“the construction official” 2 conducted warrantless searches of the Property and issued Uniform

Construction Code (“UCC”) placards—allegedly later changed to Uniform Fire Code (“UFC”)

placards—that purported to close the Property. (See id. ¶¶ 1–5, 7–9, 12–13, 17 & 27–29).

Montclair closed the Property on November 21, 2013, pursuant to health and construction code

violations. (Id. ¶ 9). Plaintiffs allege that the construction official took photographs of the interior

of the home, which were later used at Heine’s municipal court trial for trespassing on the Property.

(Id. ¶¶ 3 & 27–28).

       Moreover, Plaintiffs maintain that “statutes, codes and ordinances have been used

interchangeably to create a desired effect by enforcers” but that a review of these “statutes[,] codes



2
       Plaintiffs do not identify this individual, or whether he or she is connected to Defendants. (See generally id.).


                                                        -2-
and ordinances prove to be unconstitutional as enforced.” (Id. ¶ 25). Plaintiff allege that the DCA

does not include single family homes, like the Property, as properties subject to these inspections

(id. ¶ 26), and that “[t]he state and the municipality can produce no documentation or court orders

that show that they have observed the due process rights of” Plaintiffs. (Id. ¶ 30).

        Plaintiffs next allege that Defendants have improperly used state statutes and ordinances

to close the Property, denying access to Plaintiffs in violation of the Fifth Amendment. (Id. ¶ 33).

Plaintiffs allege that they have lost their right to the quiet use of their property because of

Montclair’s “over regulation.” (Id. ¶ 34). As a result, Plaintiffs have suffered “loss of use” of the

money required for upkeep and taxes of the Property (id. ¶ 35), as well as costs incurred in

“alternative housing and office space[,] and management of records and storage” (id. ¶ 36).

        Finally, Plaintiffs raise an Eight Amendment violation claim based on Heine’s charge and

prosecution for criminal trespass. 3 (Id. ¶¶ 37–42). Plaintiffs allege that in December 2015, Heine

was prosecuted and sentenced for criminal trespass of the Property. (Id. ¶¶ 8–9 & 15–16). They

claim that this occurred even though Heine had received permission from Schildknecht to enter

the Property, and Heine produced evidence that she had a mortgage lien on the Property arising

from a loan she provided to Schildknecht. (Id. ¶ 15). Plaintiffs also allege that because Heine had

a lien on the Property, it was improper for Montclair to charge Heine with trespass since the

municipality did not have possession of the Property. (See id. ¶¶ 18 & 39).

        Plaintiffs allege other deficiencies in Heine’s trial, including that: 1) Montclair “changed

all the placards from UCC to UFC” and used photographs of “the newly affixed placards that read




3
         Although the Complaint does not specify when the trespass occurred or when Heine was charged, Heine’s
filings with this Court in a related case indicate that that she was arrested and charged for criminal trespass in
November of 2013. (See Civil Action No. 18-0441(ES)(CLW), D.E. No. 1 ¶¶ 17 & 18). The Court may consider this
document as it is a matter of public record. See Martinez v. Bank of Am., N.A., 664 F. App’x 250, 255 n.7 (3d Cir.
2016).


                                                       -3-
 UFC” as evidence during Heine’s trial (id. ¶ 10); 2) that during the trial the prosecutor introduced

 the text of relevant township ordinances, which Plaintiffs allege are similar to an ordinance that

 had been overturned by the New Jersey appeals court (id. ¶ 14); and 3) that despite Heine providing

 testimony to the contrary, Montclair incorrectly used state statutes to “justify the closure because

 the municipality does not have an Ordinance that allows them to close a single family home for

 fire codes” (id. ¶ 11).

         Plaintiffs state that the trial resulted in a “sentence of incarceration, suspended pending

 completion of probation.” (Id. ¶ 40). And that Montclair “has declined to clarify the classification

 of the charge which would determine the sentence guidelines.” (Id. ¶ 41). As such the “sentence

 may be overly hard or outside the guidelines.” (Id.).

         Based on this conduct, Plaintiffs allege that they have been treated differently than others

 in the town and that these actions are the result of discriminatory customs, culture, policies, and

 practices of Defendants. (Id. ¶ 19, 24, 32 & 38).

II.   Legal Standard

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In assessing

 a Federal Rule of Civil Procedure 12(b)(6) motion, “all allegations in the complaint must be

 accepted as true, and the plaintiff must be given the benefit of every favorable inference drawn

 therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). But a reviewing court does not

 accept as true the complaint’s legal conclusions. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a

 court must accept as true all the allegations contained in a complaint is inapplicable to legal

 conclusions.”).




                                                 -4-
          “[A] court must consider only the complaint, exhibits attached to the complaint, matters of

  the public record, as well as undisputedly authentic documents if the complainant’s claims are

  based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010); see also

  Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (“In evaluating a motion to

  dismiss, we may consider documents that are attached to or submitted with the complaint, and any

  matters incorporated by reference or integral to the claim, items subject to judicial notice, matters

  of public record, orders, and items appearing in the record of the case.”) (citations and internal

  quotation marks omitted).

          Further, “[a] document filed pro se is to be liberally construed . . . and a pro se complaint,

  however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

  by lawyers.” Erickson, 551 U.S. at 94 (citations and internal quotation marks omitted). “The

  Court need not, however, credit a pro se plaintiffs ‘bald assertions’ or ‘legal conclusions.’”

  D’Agostino v. CECOMRDEC, No. 10-4558, 2010 WL 3719623, at *1 (D.N.J. Sept. 10, 2010).

III.   Discussion

          Montclair moves for dismissal based on, inter alia, the doctrine of res judicata as well as

  for failure to state a claim. (See D.E. No. 5 at 13–18 & 18–27). Res judicata, also known as claim

  preclusion, bars “repetitious suits involving the same cause of action once a court of competent

  jurisdiction has entered a final judgment on the merits.” United States v. Tohono O’Odham Nation,

  563 U.S. 307, 315 (2011). It is a rule founded on the general public policy that once a court has

  decided on a contested issue, the litigation may not later be renewed in another court. Heiser v.

  Woodruff, 327 U.S. 726, 733 (1946); Purter v. Heckler, 771 F.2d 682, 690 (3d Cir. 1985).

          Res judicata is an affirmative defense, and the party asserting the defense has the burden

  of proving that it applies to the situation at hand. Fed. R. Civ. P 8(c); United States v. Athlone




                                                   -5-
Indus., Inc., 746 F.2d 977, 983–84 (3d Cir. 1984); Davis v. U.S. Steel Supply, 688 F.2d 166, 170

(3d Cir. 1982). The res judicata defense “may be raised and adjudicated on a motion to dismiss

and the court can take notice of all facts necessary for the decision.” Toscano v. Conn. Gen. Life

Ins. Co., 288 F. App’x. 36, 38 (3d Cir. 2008).

       To successfully raise the defense of res judicata, the party asserting the defense must show

that there has been (i) a final judgment on the merits in a prior suit involving (ii) the same parties

or their privies and (iii) a subsequent suit based on the same causes of action. Athlone, 746 F.2d

at 983; see also Watkins v. Resorts Int’l Hotel & Casino, Inc., 591 A.2d 592, 599 (N.J. 1991). The

term “cause of action” does not necessarily rest on the specific legal theory invoked, but turns on

the essential similarity of the underlying events giving rise to the various legal claims. Davis, 688

F.2d at 171. Thus, claims need not be identical in the two suits for preclusion to apply. See

Corestates Bank, N.A. v. Huls Am., Inc., 176 F.3d 187, 194 (3d Cir. 1997). That is, res judicata

bars “not only claims that were brought in a previous action, but also claims that could have been

brought.” In re Mullarkey, 546 F.3d 215, 225 (3d Cir. 2008) (emphasis added).

       The present Complaint raises substantially similar allegations and claims that these same

Plaintiffs have raised before courts in this District, including before this Court. See, e.g., Heine,

2017 WL 3981135, at *2–3; Fabics, 2015 WL 10936119, at *1 (alleging violations of plaintiffs’

rights through unlawful and unauthorized “administrative searches” of the Property by Montclair);

Schildknecht, 2014 WL 835790, at *1 (alleging that defendants, including Montclair, violated

Plaintiffs’ procedural due process rights by removing Schildknecht from her home and preventing

Heine from entering the Property). These prior cases involved suits brought by the same Plaintiffs

against the same Defendants, raising similar claims arising out of substantially the same underlying

factual transaction or occurrence. See Watkins, 591 A.2d at 599.




                                                 -6-
       Plaintiffs argue that this Complaint raises new allegations involving Heine’s charge and

subsequent prosecution for trespassing, and that therefore, these claims “had not accrued at the

time of any of the other Plaintiff’s complaints.” (D.E. No. 8 at 6–7). However, Plaintiffs’

Complaint makes evident that these allegations arise from the same underlying alleged wrong

Montclair committed when it inspected and closed the Property. (See generally D.E. No. 1).

Indeed, it appears that Heine was arrested and charged with trespass in November of 2013. (See

Civil Action No. 18-0441(ES)(CLW), D.E. No. 1 ¶¶ 17 & 18). Further, since the trial occurred in

December of 2015, Plaintiffs had almost two years to amend their 8210 Action complaint, yet they

chose to wait and raise these allegations only in an opposition to a motion to dismiss. See Heine,

2017 WL 3981135, at *9 n.14 (citing 8210 Action D.E. No. 61 at 3, 8 & 13). As such, these claims

arose long before the final judgment in the 8210 Action and “could . . . have been sued upon in the

prior action.” See Alexander & Alexander, Inc. v. Van Impe, 787 F.2d 163, 166 (3d Cir. 1986);

Fabics, 629 F. App’x. at 199 (“Thus, to the extent that any of the new parties or new claims

mentioned in this complaint properly could be brought in one complaint under the Federal Rules

of Civil Procedure, Plaintiffs had the opportunity to propose such changes through a motion to

amend the complaint. . . .”); McLaughlin v. Bd. of Trs. of Nat’l Elevator Indus. Health Benefit

Plan, 686 F. App’x 118, 123–24 (3d Cir. 2017) (“In determining whether there is an identity of

claims, the court take[s] a broad view, looking to whether there is an essential similarity of the

underlying events giving rise to the various legal claims.”) (internal quotation marks omitted).

       Moreover, the Court dismissed Plaintiffs’ entire complaint in the 8210 Action with

prejudice. Heine, 2017 WL 3981135, at *14–15. Particularly, this Court ruled that in addition to

res judicata, other grounds merited dismissal without leave to amend—even though such leave

would have permitted Plaintiffs to add the allegations surrounding Heine’s trespass charge and




                                                -7-
prosecution—because any such amendment would have been futile. See id. at *15 (“And because

the Complaint fails to provide sufficient factual basis for claims under § 1983—despite repeated

Court warnings and opportunities to cure this deficiency—the Court finds that amendment would

be futile.”). As such, this Court dismissed any claims arising from Heine’s trespass prosecution,

which as noted, largely flows from the same underlying occurrence of Plaintiffs’ prior lawsuits—

i.e., the inspection and closure of the Property for health and safety reasons. See Lewis v. Smith,

361 F. App’x 421, 424 n.5 (3d Cir. 2010) (“The addition of some new facts to support his legal

theories does not prevent preclusion in this case.”); Misischia v. St. John’s Mercy Health Sys., 457

F.3d 800, 805 (8th Cir. 2006) (“The doctrine of res judicata would become meaningless if a party

could relitigate the same issue . . . by merely positing a few additional facts that occurred after the

initial suit.” (quoting Duboc v. Greek Oak Twp., 312 F.3d 736, 751 (6th Cir. 2002))). Therefore,

Plaintiffs’ claims have been adjudicated and thus, Plaintiffs are barred from relitigating this cause

of action.

       Additionally, even if res judicata did not apply here, Plaintiffs’ Complaint must be

dismissed for failure to state a claim. Plaintiffs bring sections 1983 and 1985 claims against

Montclair, a municipality. (See D.E. No. 1). As to the section 1985 claim, the Complaint simply

fails to allege any facts that would show Defendants conspired for the purpose of depriving

Plaintiffs of their rights. See Khalil v. City of Paterson, No. 18-3241, 2018 WL 6168191, at *8

(D.N.J. Nov. 26, 2018).

       As to Plaintiffs’ 1983 claims, “‘[w]hen a suit against a municipality is based on Section

1983, the municipality can only be liable when the alleged constitutional transgression implements

or executes a policy, regulation, or decision officially adopted by the governing body or informally

adopted by custom.’” McTernan v. City of York, 564 F.3d 636, 657 (3d Cir. 2009) (quoting Beck




                                                 -8-
v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)). Here, Plaintiffs’ Complaint fails to

“identif[y] any particular official municipal custom or policy to which their alleged harms might

plausibly be traced.” See Heine, 2017 WL 3981135, at *15 (emphasis in original). At best,

Plaintiffs only vaguely allege that the “actions described are the result of the culture, customs and

practices and policies of the Township of Montclair and their governing body.” (D.E. No. 1 ¶ 19;

see also id. ¶¶ 24, 32 & 38). But this fails to identify any “officially sanctioned or ordered” policy

or any custom by Montclair that deprived Plaintiffs of their civil rights. See Wright v. City of Phil.

85 F. App’x 142, 146 (3d Cir. 2017); Peschko v. City of Camden, No. 02-5771, 2006 WL 1798001,

at *7 (D.N.J. June 28, 2006) (citing City of St. Louis v. Prapotnik, 485 U.S. 112 (1987)).

       Because this Court and other courts in this District have repeatedly told Plaintiffs that

similarly conclusory and generalized allegations are deficient under the Iqbal standard, further

leave to amend is futile. See Heine, 2017 WL 3981135, at *15 (“And because the Complaint fails

to provide sufficient factual basis for claims under § 1983—despite repeated Court warnings and

opportunities to cure this deficiency—the Court finds that amendment would be futile.”); Estate

of Fabics, 674 F. App’x at 210 (noting same issue in the 6025 Action and affirming dismissal);

Schildknecht, 2014 WL 835790, at *2 (“Plaintiffs’ complaints do not allege that there is any

specific policy, regulation, or decision adopted by the Township that resulted in the alleged

Constitutional violations.”).

       Consequently, Plaintiffs’ Complaint against Montclair is dismissed with prejudice. To be

clear, “dismissal with prejudice means that [Plaintiffs] may not seek to reinstate this action” or

bring any claims against these Defendants arising out of this set of facts before any court. See

Maydak v. U.S. Dep’t of Educ., 150 F. App’x 136, 138 (3d Cir. 2005).




                                                 -9-
IV.   Conclusion

           For the foregoing reasons, the court GRANTS Montclair’s motion to dismiss and

  DISMISSES Plaintiffs’ Complaint 4 with prejudice. An appropriate Order accompanies this

  Memorandum Opinion.

                                                                         s/Esther Salas
                                                                         Esther Salas, U.S.D.J.




  4
           Although it does not appear that Plaintiffs served the DCA, the Court also dismisses the Complaint against
  the DCA because, as with prior actions, the Complaint here “fails to identify any particular instance of conduct to
  which the alleged constitutional harms might be traced.” See Heine, 2017 WL 3981135, at *15; Estate of Fabics, 674
  F.App’x. at 210 (noting same issue in 6025 Action and stating that “dismissal of the entire action was warranted
  regardless of who had answered or moved to dismiss the complaint” where the complaint fails to comply with Rule
  12(b)(6)); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action must have
  personal involvement in the alleged wrongs.”).


                                                         -10-
